This claim arises as a result of an anniversary raise being overlooked by the payroll department of the Department of Mental Health. Ms. Stewart should have received a $25 increase in salary for the months of April, May and June, 1973. The error was not discovered until the lapse of the funds had occurred. The Departmental Report indicates that Ms. Stewart is due $75 in back pay. We find that claimant is entitled to back salary in the gross amount of $75.00, plus employer contributions of $8.89, for a total employee benefit of $83.89 which should be disbursed by the Comptroller and credited as follows: To the State Employees’ Retirement System as follows: $ 3.00 Employee’s contribution to State Employees’ Retirement System $ 4.39 Employee’s contribution to F.I.C.A. $ 4.50 State’s contribution to State Employees’ Retirement System $ 4.39 State’s contribution to F.I.C.A. To the Illinois State Treasurer to be remitted to the Internal Revenue Service: $ 2.94 as claimant’s Federal Income Tax withholding for current taxable year. To the Illinois Department of Revenue, Income Tax Division: $ .89 as claimant’s Illinois Income Tax withholding for current taxable year. Net to claimant: $ 63.78 as claimant’s net salary after all of the above contributions and withholdings have been deducted from the above total employee benefit. It Is, Therefore, Ordered that claimant be and is hereby awarded, the total employee benefit of $83.89, (Eighty-Three Dollars And Eighty-Nine Cents) to be disbursed and credited in accordance with our above finding.